MEMORANDUM **
Ronaq Singh, a native and citizen of India, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s decision denying his application for asylum, withholding of removal, and protection under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence factual findings, Gonzalez-Hernandez v. Ashcroft, 336 F.3d 995, 998 (9th Cir.2003), and we deny the petition for review.
*127Substantial evidence, including Singh’s own testimony, supports the BIA’s determination that, even if Singh’s testimony was credible and he established past persecution, the government established by a preponderance of the evidence that it is reasonable for Singh to relocate. See 8 C.F.R. § 1208.13(b)(l)(i)(B); Gonzalez-Hernandez, 336 F.3d at 998-99. Accordingly, Singh’s asylum claim fails.
Because Singh failed to establish eligibility for asylum, he necessarily failed to meet the more stringent standard for withholding of removal. See Gonzalez-Hernandez, 336 F.3d at 1001 n. 5.
Substantial evidence also supports the agency’s denial of CAT protection because Singh failed to demonstrate it is more likely than not he will be tortured if returned to India. See 8 C.F.R. § 1208.16(c)(3)(ii); see also Singh v. Gonzales, 439 F.3d 1100, 1113 (9th Cir.2006).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.